EXHIBIT 10.1

 
STOCK PURCHASE OPTION AGREEMENT
 
This Stock Purchase Option Agreement ("Agreement") is made and entered into as
of July 25, 2013 ("Effective Date"), by and between Bezerius Holdings Limited, a
private company limited by shares organized under the laws of the Republic of
Cyprus ("Seller" or “BHL”), and Great East Energy, Inc., a Nevada corporation
("Buyer"). Seller and Buyer are sometimes together referred to in this Agreement
as the "Parties" and individually as a "Party."
 
RECITALS
 
WHEREAS, on May 9, 2013, Seller entered into an Agreement of Purchase and Sale
of Shares attached as Exhibit B hereto (the “Purchase Agreement”) with Carapetta
Investments LTD, a corporation organized under the laws of the Republic of
Cyprus ("Carapetta"), whereby Carapetta agreed to sell to BHL One Thousand
(1,000) shares of Synderal Services LTD, a corporation organized under the laws
of the Republic of Cyprus ("SSL"), representing all of the issued and
outstanding shares in the capital of SSL (the "Shares");
 
WHEREAS, upon closing of the transactions contemplated by the Purchase
Agreement, Seller will own and control the Shares;
 
WHEREAS, Seller has agreed to offer Buyer the exclusive option to purchase the
Shares upon the terms and conditions and for the consideration set forth in this
Agreement; and
 
WHEREAS, Buyer desires to accept such option, upon the terms and conditions and
for the consideration set forth in this Agreement, for the right to purchase the
Shares from Seller;
 
NOW, THEREFORE, in consideration of the covenants, premises and agreements
herein contained, the sufficiency and adequacy of which is hereby acknowledged
by each of the Parties, the Parties hereto agree as follows:
 
1.            Incorporation of Recitals. The Recitals set forth above are
material and by this reference are incorporated herein and made a part of this
Agreement.
 
2.            Definitions.
 
"Affiliate" shall have the meaning ascribed to it in the Securities Act.
 
“Corporate Records” shall have the meaning as used in Section 7(j) hereof.
 
“Encumbrances” has the meaning ascribed thereto in Section 6(c).
 
"Exercise Financial Statements" has the meaning ascribed thereto in Section 9.3.
 
 
1

--------------------------------------------------------------------------------

 
 
“Exercise Period" shall mean the period commencing on the Option Grant Closing
Date and continuing until 5:00 p.m. (New York time) on September 30, 2013 or
such later date as contemplated by Section 9.3.
 
"Exercise Price" has the meaning ascribed thereto in Section 3.2.
 
“Extension of the Subsoil Use Permit” means issuance by the State Service of
Geology and Subsoil of Ukraine of an extension of the Subsoil Use Permit to at
least September 1, 2018.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission, board, bureau, agency, court, or
instrumentality of any of the foregoing.
 
“Indemnification” has the meaning ascribed thereto in Section 9.6.
 
“Indemnified Party” has the meaning ascribed thereto in Section 9.6.
 
“Knowledge” means the actual knowledge of such Person or its Affiliates.
 
"Laws" means applicable laws (including, without limitation, common law),
statutes, by-laws, published rules, regulations, orders, decisions, treaties,
decrees, judgments, awards or securities or commodities related policies, in
each case, of any Governmental Authority.
 
“Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.
 
"Material Adverse Change" means any change or effect (or any condition, event or
development involving a prospective change or effect) in the affairs, business,
operations, results of operations, assets, capitalization, financial condition,
licenses, permits, concessions, rights, liabilities, prospects or privileges,
whether contractual or otherwise (in this definition collectively referred to as
"business"), of BHL or SSL and their respective Subsidiaries including, without
limitation, any regulatory restrictions, limitations on the business or any
breaches of material agreements including, without limitation, this Agreement or
Laws which is or could reasonably be expected to be materially adverse to the
business of BHL or SSL and the Subsidiaries considered as a whole, or to the
value of the Shares to Buyer other than such changes or effects that are the
direct result of events outside of the control of Seller and/or any of its
Affiliates provided that Seller and/or its Affiliates, as applicable, have made
reasonable commercial efforts to prevent such changes or effects and, for
greater certainty, shall exclude without limitation, such changes or effects
resulting directly from general economic conditions or from financial, currency
exchange rate and general securities or commodity market conditions (including,
without limitation, commodity price fluctuations) that are outside the control
of Seller and/or any of its Affiliates.
 
 
2

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means any effect resulting from Material Adverse
Change.
 
“Minute Books” shall have the meaning as used in Section 7(j) hereof.
 
"Option Exercise Closing" means the closing of the purchase and sale of the
Shares upon the exercise of the Option.
 
"Option Exercise Closing Date" means the date on which the Option Exercise
Closing occurs, such date being no later than September 30, 2013 unless
otherwise agreed by the Parties.
 
"Option Exercise Date" means the date on which the written notice contemplated
by Section 3.2 is delivered.
 
"Option Grant Closing" means the closing of the grant of the Option in
accordance with this Agreement.
 
"Option Grant Closing Date” means the date on which the Option Grant Closing
occurs, such date being no later than July 30, 2013 unless otherwise agreed by
the Parties.
 
“Option Exercise Notice” has the meaning ascribed thereto in Section 3.2.
 
“OTC Company” means Epsilon Corp., a U.S. publicly traded company (“EPSO”) to be
acquired by Buyer simultaneously with the Option Grant Closing and the issuer of
securities in a private placement financing to be closed immediately prior to or
simultaneously with the Option Grant Closing pursuant to a subscription
agreement substantially in the form of Annex A hereto (the “Subscription
Agreement”).
 
"Parties" and "Party" have the respective meanings ascribed to them in the
introductory paragraph of this Agreement.
 
“PCAOB” means the Public Company Accounting Oversight Board, as regulated by the
U.S. Securities and Exchange Commission (“SEC”).
 
"Person" means any individual, sole proprietorship, partnership, incorporated
association, unincorporated syndicate, unincorporated organization, trust,
company, corporation, Governmental Authority, and a natural person in such
person's capacity as trustee, executor, administrator or other legal
representative.
 
“Returns” shall have the meaning as used in Section 7(i) hereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
"Subsidiary" has the meaning ascribed to it in the Securities Act, and in the
case of Seller, specifically includes the Ukraine-based entities NPK-KONTAKT and
LISPROMGAZ as of the Option Exercise Closing Date.
 
 
3

--------------------------------------------------------------------------------

 


“Subsoil Use Permit” means Special Permit № 2424 for subsoil use of subsoil plot
issued by the Ministry of Environmental Protection of Ukraine on September 3,
2003 to Limited Liability Company NPK-KONTAKT, a legal entity incorporated under
the laws of Ukraine and a Subsidiary of SSL (“NPK-KONTAKT”), and prolonged by
the order № 454 of September 4, 2008 with an expiration date of September 8,
2013, with a further extension applied for on May 29, 2013 and attached as
Exhibit E, for the purposes of geological investigation and
experimental-industrial development of coal fields gas (methane) in the
Lysychansko-Toshkovskaya area of Ukraine.


“Tax” or “Taxes” means any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations under any agreements or
arrangements with any other person with respect to any such amounts and
including any liability of a predecessor entity for any such amounts.
 
3.            Option.
 
3.1           Grant of Option to Purchase Shares. Subject to the terms and
conditions of this Agreement, Seller hereby grants to Buyer the exclusive
irrevocable right to purchase from Seller during the Exercise Period all (but
not less than all) of the Shares effective as of the Option Grant Closing (the
“Option”).
 
3.2           Exercise of Options; Exercise Price. In order to exercise the
Option, Buyer must provide an irrevocable, written notice during the Exercise
Period to Seller of Buyer's exercise of the Option (the “Option Exercise
Notice”) and purchase all of the Shares for the Exercise Price as soon as
practicable thereafter. As consideration for the purchase and sale of the Shares
hereunder, Buyer shall pay to Seller an aggregated amount equal to $1,250,000
(the "Exercise Price") of which $412,500 (the “Advance Payment”) will be paid at
the Option Grant Closing and the balance of $837,500 will be paid at the Option
Exercise Closing.
 
3.3           Option Exercise Closing. Upon the valid exercise of the Option,
subject to the terms and conditions contained in this Agreement, Buyer shall
purchase all of the Shares from the Seller and the Seller shall sell all of the
Shares to Buyer, free and clear of any and all Encumbrances and the Option
Exercise Closing shall occur as soon as practicable thereafter and in no
circumstance later than 10 days following the Option Exercise Date, unless:
 
(a)           otherwise agreed upon in writing by all of the Parties; or
 
(b)           the Option Exercise Closing is delayed as a result of the Seller’s
failure to satisfy the closing conditions required for the Option Exercise
Closing provided that:


 
(i)
Seller has diligently sought, and is continuing to diligently seek, satisfaction
of such closing conditions; and

 
 
(ii)
unless otherwise agreed upon in writing by all of the Parties, under no
circumstances shall the Option Exercise Closing occur later than December 31,
2013.

 
 
4

--------------------------------------------------------------------------------

 
 
4.            Option Grant Closing and Option Exercise Closing.
 
4.1           Place and Time of Closing.
 
(a)           The Parties shall proceed diligently to complete all outstanding
matters to be completed prior to the Option Grant Closing, with a view to
completing the Option Grant Closing as soon as is reasonably possible. The
Option Grant Closing shall take place at the offices of Ofsink, LLC, 900 Third
Avenue, 5th Floor, New York, New York 10022, at 10:00 a.m. (New York time) on
the Option Grant Closing Date, or at such other time and place as Seller and
Buyer mutually agree upon, orally or in writing.
 
(b)           The Parties shall proceed diligently to complete all outstanding
matters to be completed prior to the Option Exercise Closing, with a view to
completing the Option Exercise Closing as soon as is reasonably possible. The
Option Exercise Closing shall take place at the offices of Ofsink, LLC, 900
Third Avenue, 5th Floor, New York, New York 10022, at 10:00 a.m. (New York time)
on the Option Exercise Closing Date, or at such other time and place as Seller
and Buyer mutually agreed upon, orally or in writing.
 
4.2           Deliveries at the Option Grant Closing.
 
(a)           At the Option Grant Closing, Seller shall deliver to Buyer:
 
 
(i)
a certificate executed on Seller’s behalf by an appropriate officer certifying
that the representations and warranties of Seller contained in this Agreement
are true and correct in all material respects as of the date when made and as of
the Option Grant Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and that Seller
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by Seller at or prior to the Option Grant Closing
Date;

 
 
(ii)
certificates of status of good standing or extracts from the state register of
companies with the issuance date not more than forty five (45) days prior to the
Option Grant Closing date, for SSL and its Subsidiaries, including without
limitation the entities NPK-KONTAKT and LISPROMGAZ;

 
 
(iii)
a certified copy of the resolutions of the board of directors and shareholders
of Seller approving the transactions contemplated hereby;

 
 
(iv)
the Security Agreement executed by all the shareholders of Seller as set forth
in Section 9.9 hereof;

 
 
(v)
an opinion of AstapovLawyers International Law Group, Ukrainian counsel for
Seller, dated as of the Option Grant Closing Date in the form of Exhibit A
hereto; and

 
 
(vi)
all such other assurances, consents, agreements, documents and instruments as
may be reasonably required by Buyer to complete the transactions provided for in
this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
(b)           At the Option Grant Closing, Buyer shall deliver to Seller:
 
 
(i)
wire transfer in the amount equal to $412,500.

 
4.3           Deliveries at the Option Exercise Closing.
 
(a)           At the Option Exercise Closing, Seller shall deliver to Buyer:
 
 
(i)
a certificate executed on Seller’s behalf by an appropriate officer certifying
that the representations and warranties of Seller contained in this Agreement
are true and correct in all material respects as of the date when made and as of
the Option Exercise Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and that Seller
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by Seller at or prior to the Option Grant Closing
Date;

 
 
(ii)
certificates of status of good standing or extracts from the state register of
companies with the issuance date not more than fifteen (15) days prior to the
Option Exercise Closing date,  for SSL and its Subsidiaries, including without
limitation the entities NPK-KONTAKT and LISPROMGAZ;

 
 
(iii)
an opinion of AstapovLawyers International Law Group, Ukrainian counsel for
Seller, dated as of the Option Exercise Closing Date in the form of Exhibit A
hereto;

 
 
(iv)
stock certificate(s) representing the Shares duly endorsed for transfer to
Buyer;

 
 
(v)
resignations of all of the directors of SSL, in a form suitable for immediate
acceptance, together with a complete release and discharge in the form
acceptable to Buyer;

 
 
(vi)
all such evidence and confirmation as may be reasonably required by Buyer
confirming that SSL and its Subsidiaries has paid any and all liabilities as
contemplated by Section 9.5;

 
 
(vii)
all such evidence and confirmation as may be reasonably required by Buyer
confirming that SSL and its Subsidiaries have obtained the Extension of the
Subsoil Use Permit as contemplated by Section 9.4;

 
 
(viii)
all such other assurances, consents, agreements, documents and instruments as
may be reasonably required by Buyer to complete the transactions provided for in
this Agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
(b)           At the Option Exercise Closing, Buyer shall deliver to Seller:
 
 
(i)
wire transfer in the amount equal to $837,500.00 which can be delivered to the
order of Seller pursuant to the wire instructions attached hereto as Exhibit F;

 
 
(ii)
all such other assurances, consents, agreements, documents and instruments as
may be reasonably required by Seller to complete the transactions provided for
in this Agreement.

 
5.            Conditions to Option Grant Closing and Option Exercise Closing.
 
5.1           Buyer’s Conditions to Option Grant Closing. The obligations of
Buyer to consummate the transactions contemplated by this Agreement with respect
to the Option Grant Closing are subject to the satisfaction of the following
conditions:
 
(a)           The representations and warranties of Seller herein contained
shall be true as of the Option Grant Closing;
 
(b)           All obligations, covenants and agreements of Seller contained in
this Agreement to be performed prior to or at Option Grant Closing shall have
been performed or complied with by Seller;
 
(c)           All of the deliveries contemplated by Section 4.1(a) shall have
been delivered to Buyer;
 
(d)           No Material Adverse Change shall have occurred on or after
December 31, 2012 to the Option Exercise Closing;
 
(e)           Without limitation to the foregoing, there shall be no litigation
or proceedings pending against Seller, SSL or any of its Subsidiaries wherein an
unfavorable result would:
 
 
(i)
prevent consummation of the transactions contemplated by this Agreement;

 
 
(ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation;

 
 
(iii)
materially affect adversely the rights of SSL or the SSL Subsidiaries to own
their respective assets and to operate' their respective businesses (and no
injunction, judgment, artier, decree or ruling to such effect shall be in
effect).

 
 
7

--------------------------------------------------------------------------------

 
 
5.2           Seller’s Conditions to Option Grant Closing. The obligations of
Seller to consummate the transactions contemplated by this Agreement with
respect to the Option Grant Closing are subject to the satisfaction of the
following conditions:
 
(a)           The representations and warranties of Buyer herein contained shall
be true as of the Option Grant Closing;
 
(b)           All obligations, covenants and agreements of Buyer contained in
this Agreement to be performed prior to or at Option Grant Closing shall have
been performed or complied with by Buyer.
 
5.3           Buyer’s Conditions to Option Exercise Closing. The obligations of
Buyer to consummate the transactions contemplated by this Agreement with respect
to the Option Exercise Closing are subject to the satisfaction of the following
conditions:
 
(a)           The representations and warranties of Seller herein contained
shall be true as of the Option Exercise Closing;
 
(b)           All obligations, covenants and agreements of Seller contained in
this Agreement to be performed prior to or at Option Exercise Closing shall have
been performed or complied with by Seller;
 
(c)           All of the deliveries contemplated by Section 4.3(a) shall have
been delivered to Buyer;
 
(d)           No Material Adverse Change shall have occurred on or after
December 31, 2012 to the Option Grant Closing;
 
(e)           The Extension of the Subsoil Use Permit have been delivered to
Buyer in strict compliance with Section 9.4.
 
(f)           Without limitation to the foregoing, there shall be no litigation
or proceedings pending against Seller, SSL or any of its Subsidiaries wherein an
unfavorable result would:
 
 
(i)
prevent consummation of the transactions contemplated by this Agreement;

 
 
(ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation;

 
 
(iii)
materially affect adversely the rights of SSL or the SSL Subsidiaries to own
their respective assets and to operate' their respective businesses (and no
injunction, judgment, artier, decree or ruling to such effect shall be in
effect).

 
 
8

--------------------------------------------------------------------------------

 
 
5.4           Seller’s Conditions to Option Exercise Closing. The obligations of
Seller to consummate the transactions contemplated by this Agreement with
respect to the Option Exercise Closing are subject to the satisfaction of the
following conditions:
 
(a)           The representations and warranties of Buyer herein contained shall
be true as of the Option Grant Closing;
 
(b)           All obligations, covenants and agreements of Buyer contained in
this Agreement to be performed prior to or at Option Grant Closing shall have
been performed or complied with by Buyer.
 
(c)           Buyer shall have delivered to Seller the Option Exercise Notice.
 
(d)           All of the deliveries contemplated by Section 4.3(b) shall have
been delivered to Buyer;
 
6.            Representations and Warranties of Seller with respect to the
Shares. Seller hereby represents and warrants to Buyer that:
 
(a)           Organization and Standing.  Seller is duly incorporated and
validly existing under the laws of the Republic of Cyprus, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.
 
(b)           Capacity of Seller; Authorization; Execution of
Agreements.  Seller has all requisite power, authority and capacity to enter
into this Agreement and to perform the transactions and obligations to be
performed by it hereunder.  The execution and delivery of this Agreement by
Seller, and the performance by Seller of the transactions and obligations
contemplated hereby, including, without limitation, the grant of the Option and
sale of the Shares to Buyer hereunder, have been duly authorized by all
requisite corporate action of Seller.  This Agreement constitutes a valid and
legally binding agreement of Seller, enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the Republic of Cyprus,
affecting the enforcement of creditors’ rights or remedies in general from time
to time in effect and the exercise by courts of equity powers or their
application of principles of public policy.
 
(c)           Title to Shares.  Seller shall be the sole record and beneficial
owner of the Shares and will have sole managerial and dispositive authority with
respect to the Shares as of the Option Exercise Closing Date.  Seller has not
and will not grant any person a proxy with respect to the Shares that has not
expired or been validly withdrawn.  The sale and delivery by Seller of the
Shares to Buyer pursuant to this Agreement will vest in the Buyer legal and
valid title to the Shares, free and clear of all Liens, security interests,
adverse claims or other encumbrances of any character whatsoever, other than
encumbrances created by Buyer and restrictions on the resale of the Shares under
applicable securities laws (“Encumbrances”).
 
(d)           Brokers, Finders, and Agents.  Except for Hunter Wise Securities,
LLC, and its parent Hunter Wise Financial Group, LLC, Seller is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated
hereby.  Except for Hunter Wise Securities, LLC, and its parent Hunter Wise
Financial Group, LLC, no Person has or, immediately following the consummation
of the transactions contemplated by this Agreement, will have, any right,
interest or valid claim against SSL, Seller or Buyer for any commission, fee or
other compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Seller.
 
 
9

--------------------------------------------------------------------------------

 


7.            Representations and Warranties of Seller with respect to SSL. To
the best of its knowledge and in reliance on the representations and warranties
made by Carapetta to Seller in the Purchase Agreement, Seller represents and
warrants to Buyer, with respect to SSL, that:
 
(a)           Organization and Standing.  SSL is duly incorporated and validly
existing under the laws of the Republic of Cyprus, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.  Except for Synderal
Services Ltd, NPK-KONTAKT and Limited Liability Company “LIZPROMGAZ”
(“LIZPROMGAZ”) as of the Option Exercise Closing Date, SSL does not own any
equity interest, directly or indirectly, in any other Person or business
enterprise.  SSL is qualified to do business and is in good standing in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect upon its assets, properties, financial condition,
results of operations or business.  Except for Synderal Services Ltd,
NPK-KONTAKT and LIZPROMGAZ, as of the Option Exercise Closing Date, SSL has no
direct or indirect Subsidiaries.  As of the Option Exercise Closing Date SSL
owns 100% of the issued and outstanding capital of Synderal Services Ltd, which
owns 100% of the issued and outstanding capital of each of NPK- KONTAKT and
LIZPROMGAZ. No corporate proceedings on the part of SSL or its Subsidiaries are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.
 
(b)           Capitalization.  At the date of this Agreement, the authorized
capital stock of SSL consists of 1,000 shares, of which 1,000 shares are issued
and outstanding.  SSL has no other class or series of equity securities
authorized, issued, reserved for issuance or outstanding.  There are (x) no
outstanding options, offers, warrants, conversion rights, contracts or other
rights to subscribe for or to purchase from SSL, or agreements obligating SSL to
issue, transfer, or sell (whether formal or informal, written or oral, firm or
contingent), shares of capital stock or other securities of SSL (whether debt,
equity, or a combination thereof) or obligating SSL to grant, extend, or enter
into any such agreement and (y) no agreements or other understandings (whether
formal or informal, written or oral, firm or contingent) which require or may
require SSL to repurchase any of its Common Stock.  There are no preemptive or
similar rights granted by SSL with respect to SSL’s capital stock.  There are no
anti-dilution or price adjustment provisions contained in any security issued by
SSL.  SSL is not a party to any registration rights agreements, voting
agreements, voting trusts, proxies or any other agreements, instruments or
understandings with respect to the voting of any shares of the capital stock of
SSL, or any agreement with respect to the transferability, purchase or
redemption of any shares of the capital stock of SSL.  Neither the grant of the
Option nor sale of the Shares to Buyer obligate SSL to issue any shares of
capital stock or other securities to any person (other than Buyer) and will not
result in a right of any holder of SSL securities, by agreement with SSL, to
adjust the exercise, conversion, exchange or reset price under such
securities.  The outstanding shares are all duly and validly authorized and
issued, fully paid and non-assessable.  The Seller will cause SSL not to issue,
or resolve or agree to issue, any securities to any party, other than Buyer,
prior to the Option Exercise Closing.  The Shares represent 100% of the
outstanding capital stock of SSL, on a fully-diluted basis.
 
(c)           Status of the Shares.  The Shares (i) have been duly authorized,
validly issued, fully paid and are non-assessable, and will be such at the
Option Exercise Closing, (ii) were issued in compliance with all applicable
securities laws, and will be in compliance with such laws at the Option Exercise
Closing, (iii) subject to restrictions under this Agreement, and applicable
securities laws, have the rights and preferences set forth in the Memorandum and
Articles of Association (“SSL Charter”), as amended, and will have such rights
and preferences at the Option Exercise Closing, and (iv) are free and clear of
all Encumbrances and will be free and clear of all Encumbrances at the Option
Exercise Closing (other than Encumbrances created by Buyer and restrictions on
the resale of the Shares under applicable securities laws).
 
(d)           Conflicts; Defaults.  The execution and delivery of this Agreement
by the Seller and the performance by the Seller of the transactions and
obligations contemplated hereby and thereby to be performed by it do not (i)
violate, conflict with, or constitute a default under any of the terms or
provisions of, the SSL Charter, as amended, or any provisions of, or result in
the acceleration of any obligation under, any contract, note, debt instrument,
security agreement or other instrument to which SSL is a party or by which SSL,
or any of SSL’s assets, is bound; (ii) result in the creation or imposition of
any Encumbrances or claims upon SSL’s assets or upon any of the shares of
capital stock of SSL; (iii) constitute a violation of any law, statute,
judgment, decree, order, rule, or regulation of a Governmental Authority
applicable to SSL; or (iv) constitute an event which, after notice or lapse of
time or both, would result in any of the foregoing.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           Absence of Litigation.  There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or threatened in
writing against or affecting SSL.
 
(f)           Brokers, Finders, and Agents.  Except for Hunter Wise Securities,
LLC, and its parent Hunter Wise Financial Group, LLC, SSL is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated
hereby.  Except for Hunter Wise Securities, LLC, and its parent Hunter Wise
Financial Group, LLC, no Person has or, immediately following the consummation
of the transactions contemplated by this Agreement, will have, any right,
interest or valid claim against SSL, the Seller or Buyer for any commission, fee
or other compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by SSL.
 
(g)           Absence of Liabilities.  Neither SSL nor its Subsidiaries has any
liabilities or obligations of any kind or nature, except as set forth on
Schedule 7(g) hereto, as may be updated and supplemented by the Seller at any
time prior to the Option Exercise Closing.
 
(h)           No Agreements.  Except as set forth on Schedule 7(h) hereto, SSL
is not a party to any agreement, commitment or instrument, whether oral or
written, which imposes any obligations or liabilities on SSL after the Option
Exercise Closing.
 
(i)            Taxes.
 
(i)           SSL has timely filed all state, local and foreign returns,
estimates, information statements and reports relating to Taxes (“Returns”)
required to be filed by SSL with any Tax authority prior to the date hereof,
except such Returns which are not material to SSL.  All such Returns are true,
correct and complete and SSL has no basis to believe that any audit of the
Returns would cause a Material Adverse Effect upon SSL or its financial
condition.  SSL has paid all Taxes shown to be due on such Returns.
 
(ii)           All Taxes that SSL is required by law to withhold or collect have
been duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.
 
(iii)          SSL has no material Tax deficiency outstanding, proposed or
assessed against SSL, and SSL has not executed any unexpired waiver of any
statute of limitations on or extending the period for the assessment or
collection of any Tax.
 
(iv)          No audit or other examination of any Returns of SSL by any Tax
authority is known by SSL to be presently in progress, nor has SSL been notified
of any request for such an audit or other examination.
 
 
11

--------------------------------------------------------------------------------

 
 
(v)           No adjustment relating to any Returns filed by SSL has been
proposed in writing, formally or informally, by any Tax authority to SSL or any
representative thereof.
 
(vi)          SSL has no liability for any Taxes for its current fiscal year,
whether or not such Taxes are currently due and payable.
 
(j)            Corporate Records.  All records and documents relating to SSL
known to the Seller, including, but not limited to, the books, shareholder
lists, government filings, Tax Returns, consent decrees, orders, and
correspondence, financial information and records (including any electronic
files containing any financial information and records), and other documents
used in or associated with SSL (the “Corporate Records”) are true, complete and
accurate in all material respects.  The minute books of SSL known to the Seller
contain true, complete and accurate records of all meetings and consents in lieu
of meetings of the Board of Directors of SSL (and any committees thereof),
similar governing bodies and shareholders (the “Minute Books”).  The Corporate
Records and Minute Books, to the extent such documents have not been previously
delivered to Buyer, will be delivered to Buyer at the Option Exercise Closing.
 
8.            Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Seller that:
 
(a)           Organization and Standing.  Buyer is duly incorporated and validly
existing under the laws of the State of Nevada, and has all requisite corporate
power and authority to own or lease its properties and assets and to conduct its
business as it is presently being conducted.
 
(b)           Capacity of Buyer; Authorization; Execution of Agreements.  Buyer
has all requisite power, authority and capacity to enter into this Agreement and
to perform the transactions and obligations to be performed by it
hereunder.  The execution and delivery of this Agreement by Buyer, and the
performance by Buyer of the transactions and obligations contemplated hereby,
including, without limitation, the purchase of the Shares from the Seller
hereunder, have been duly authorized by all requisite corporate action of
Buyer.  This Agreement constitutes a valid and legally binding agreement of
Buyer, enforceable in accordance with its terms, except as enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws of the United States (both state and federal), affecting the
enforcement of creditors’ rights or remedies in general from time to time in
effect and the exercise by courts of equity powers or their application of
principles of public policy.
 
(c)           Purchase Entirely for Own Account. This Agreement is made with
Buyer in reliance upon Buyer's representation to Seller that the Shares to be
acquired by Buyer upon exercise of the Option will be acquired for investment
for Buyer's own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Buyer has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, Buyer further represents that Buyer does
not presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Shares. Buyer represents that it has full
power and authority to enter into this Agreement.
 
(d)           Restricted Securities. Buyer understands that the Shares have not
been, and will not be, registered under the Securities Act or state securities
laws, by reason of a specific exemption from the registration provisions of the
Securities Act. Buyer understands that the Shares are characterized as
"restricted securities" under the U.S. federal and state securities laws
inasmuch as they are being acquired from Seller in a transaction not involving a
public offering and that under such laws and applicable regulations, such Shares
may be resold without registration under the Securities Act only in certain
limited circumstances.
 
 
12

--------------------------------------------------------------------------------

 
 
9.            Covenants of the Parties.


9.1.          Access to Information; Notification of Certain Matters.
 
(a)           From the date hereof to the Option Exercise Closing and subject to
applicable law, Seller shall (i) give to Buyer or its counsel reasonable access
to the books and records of SSL and its Subsidiaries, and (ii) furnish or make
available to Buyer and its counsel such financial and operating data and other
information about SSL and its Subsidiaries as such Persons may reasonably
request.
 
(b)           Each party hereto shall give notice to each other party hereto, as
promptly as practicable after the event giving rise to the requirement of such
notice, of:
 
(i)            any communication received by such party from, or given by such
party to, any Governmental Authority in connection with any of the transactions
contemplated hereby;
 
(ii)           any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement; and
 
(iii)          any actions, suits, claims, investigations or proceedings
commenced or, to its Knowledge, threatened against, relating to or involving or
otherwise affecting such party or any of its Affiliates that, if pending on the
date of this Agreement, would have been required to have been disclosed, or that
relate to the consummation of the transactions contemplated by this Agreement;
provided, however, that the delivery of any notice pursuant to this
Section 9.1(b)(iii) shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice.
 
9.2           Interim Operations of SSL.  During the period from the date of
this Agreement to the Option Exercise Closing, the Seller shall cause SSL and
its Subsidiaries to conduct their business only in the ordinary course of
business consistent with past practice, except to the extent otherwise necessary
to comply with the provisions hereof and with applicable laws and
regulations.  Additionally, during the period from the date of this Agreement to
the Option Exercise Closing, except as required hereby in connection with this
Agreement, the Seller shall not permit SSL and its Subsidiaries to do any of the
following without the prior consent of the Purchaser: (i) amend or otherwise
change its Charter, (ii) issue, sell or authorize for issuance or sale
(including, but not limited to, by way of stock split or dividend), shares of
any class of its securities or enter into any agreements or commitments of any
character obligating it to issue such securities, other than in connection with
the exercise of outstanding warrants or outstanding stock options granted to
directors, officers or employees of SSL and its Subsidiaries prior to the date
of this Agreement; (iii) declare, set aside, make or pay any dividend or other
distribution (whether in cash, stock or property) with respect to its common
stock, (iv) redeem, purchase or otherwise acquire, directly or indirectly, any
of its capital stock, (v) enter into any material contract or agreement or
material transaction or make any material capital expenditure other than those
relating to the transactions contemplated by this Agreement, (vi) create, incur,
assume, maintain or permit to exist any indebtedness except as otherwise
incurred in the ordinary course of business, consistent with past practice,
(vii) pay, discharge or satisfy claims or liabilities (absolute, accrued,
contingent or otherwise) other than in the ordinary course of business
consistent with past practice, (viii) cancel any material debts or waive any
material claims or rights, (ix) make any loans, advances or capital
contributions to, or investments in financial instruments of any Person, (x)
assume, guarantee, endorse or otherwise become responsible for the liabilities
or other commitments of any other Person, (xi) alter in any material way the
manner of keeping the books, accounts or records of SSL and its Subsidiaries or
the accounting practices therein reflected other than alterations or changes
required by GAAP or applicable law, (xii) enter into any indemnification,
contribution or similar contract pursuant to which SSL and its Subsidiaries may
be required to indemnify any other Person or make contributions to any other
Person, (xiii) amend or terminate any existing contracts in any manner that
would result in any material liability to SSL and its Subsidiaries for or on
account of such amendment or termination, or (xiv) or change any existing or
adopt any new tax accounting principle, method of accounting or tax election
except as provided herein or agreed to in writing by Buyer.
 
 
13

--------------------------------------------------------------------------------

 


9.3           Financial Statements. Seller shall cause SSL and its Subsidiaries
to prepare and deliver to Buyer not later than five (5) business days before
Option Exercise Closing, the audited consolidated financial statements of SSL’s
Subsidiaries as at December 31, 2011 and 2012 audited by a PCAOB auditor chosen
and mutually accepted by the Parties, and unaudited consolidated financial
statements of SSL’s Subsidiaries as at June 30, 2011, 2012 and 2013 reviewed by
a PCAOB auditor, prepared in accordance with GAAP (the “Exercise Financial
Statements”).  Seller shall deliver such Exercise Financial Statements in a
format acceptable in all respects to the U.S. Securities and Exchange
Commission, as required for the filing of Form 8-K by Buyer.


9.4           Extension of Subsoil Use Permit.  Seller shall cause SSL and its
Subsidiaries to obtain from the respective Governmental Authorities by September
8, 2013 the Extension of the Subsoil Use Permit.


9.5           Payment of Liabilities.  Prior to or at the Option Exercise
Closing, Seller shall pay, or shall cause SSL and its Subsidiaries to pay, in
full any liabilities or obligations incurred by SSL and its Subsidiaries and
remaining outstanding at the Option Exercise Closing Date, excluding liabilities
accrued in the ordinary course of business consistent with past practice
and  including any and all liabilities or obligations incurred by SSL and its
Subsidiaries in connection with the transactions contemplated by this Agreement.


9.6           Indemnification.  Seller hereby agrees to indemnify and hold
harmless Buyer (the “Indemnified Party”) from and against any and all
liabilities, obligations, claims, losses, expenses, damages, actions, liens and
deficiencies (including reasonable attorneys’ fees) which exist, or which may be
imposed on, incurred by or asserted against the Indemnified Party due to or
arising out of any breach or inaccuracy of any representation, warranty,
covenant, agreement or obligation of Seller hereunder or in any other
certificate, instrument or document contemplated hereby or thereby (“Damages”),
for a period of twelve (12) months from the Option Exercise Closing Date (the
“Indemnification,” and the period herein is referred to as the “Indemnification
Period”).  Seller shall not be obligated to make any payment for Indemnification
in respect of any claims for Damages that are made by the Indemnified Party
after the expiration of the Indemnification Period; provided, however, that the
obligations of Seller under the Indemnification shall remain in full force and
effect in respect of any claims for Damages which are made prior to, and remain
pending at, the expiration of the Indemnification Period. The indemnification
provided by this Section 9.6 shall be the sole pecuniary remedy of the
Indemnified Party for any Damages; provided, however, that no remedies of the
Indemnified Party for any breach by Seller of the representations and warranties
contained in Section 6 shall be limited in any way by this Section 9.6.


9.7           OTC Company Shares. Buyer shall cause OTC Company to issue
promptly after the Option Grant Closing to Seller (i) shares of common stock of
the OTC Company representing 51% of issued and outstanding common stock of the
OTC Company after giving effect to the issuance of shares of common stock of the
OTC Company to the subscribers under the Subscription Agreement, and (ii) one
share of Series A Convertible Preferred Stock of the OTC Company with the
powers, preferences, rights, qualifications, limitations and restrictions as set
forth in the certificate of designations in the form of Exhibit A to the
Subscription Agreement (the “Certificate of Designations”).  These shares shall
be subject to a Lock-Up Agreement in the form of Exhibit B to the Subscription
Agreement (the “Lock-Up Agreement”), and a Stock Escrow Agreement in the form of
Exhibit C to the Subscription Agreement (the “Stock Escrow Agreement”) to be
executed by and between the OTC Company and the holders of such shares at the
Option Grant Closing.


9.8           SSL Capital Structure. Buyer hereby acknowledges and agrees to the
capital structure of SSL as of the Option Exercise Date as set forth on Exhibit
C hereto, including designation and issuance to the Persons listed on Exhibit C
of preferred stock entitling its holders to dividend distributions in the amount
of 15% in the aggregate.
 
 
14

--------------------------------------------------------------------------------

 


9.9           Pledge and Security Agreement. The obligations of Seller to Buyer
under this Agreement shall be secured pursuant to the Pledge and Security
Agreement in the form of Exhibit D attached hereto to be executed by all the
shareholders of Seller on or before the Option Grant Closing Date (the “Security
Agreement”).  In addition to the rights and remedies given it by this Agreement,
and the Security Agreement, Buyer shall have all those rights and remedies
allowed by applicable laws.  The rights and remedies of Buyer are cumulative and
recourse to one or more right or remedy shall not constitute a waiver of the
others.


9.10         Registration of Transfer of Shares.  Seller undertakes hereby to
execute and deliver such instruments, documents or other writings, and to take
such actions as may be necessary or desirable to effectuate the registration of
the transfer of the Shares to Buyer under the laws of the Republic of Cyprus not
later than five (5) business days after the Option Exercise Closing Date.
 
10.          Survival. The warranties, representations, and covenants of each of
the Parties to this Agreement shall survive the consummation of the purchase and
sale of the Shares herein described for twenty four (24) months.
 
11.           Termination.
 
11.1         This Agreement may be terminated at any time prior to the Closing:
 
(a)           by mutual written agreement of Buyer and Seller;
 
(b)           by either Buyer or Seller, if
 
 
(i)
the transactions contemplated by this Agreement shall not have been consummated
by September 30, 2013; provided, however, that the right to terminate this
Agreement under this Section 11.1(b)(i) shall not be available to any party
whose breach of any provision of or whose failure to perform any obligation
under this Agreement has been the cause of, or has resulted in, the failure of
the transactions to occur on or before September 30, 2013; or

 
 
(ii)
a judgment, injunction, order or decree of any Governmental Authority having
competent jurisdiction enjoining either Seller or Buyer from consummating the
transactions contemplated by this Agreement is entered and such judgment,
injunction, judgment or order shall have become final and non-appealable and,
prior to such termination, the Parties shall have used their respective
commercially reasonable efforts to resist, resolve or lift, as applicable, such
judgment, injunction, order or decree; provided, however, that the right to
terminate this Agreement under this Section 11.1(b)(ii) shall not be available
to any party whose breach of any provision of or whose failure to perform any
obligation under this Agreement has been the cause of such judgment, injunction,
order or decree.

 
 
15

--------------------------------------------------------------------------------

 
 
(c)           by Buyer, if a breach of or failure to perform any representation,
warranty, covenant or agreement on the part of Seller set forth in this
Agreement shall have occurred which would cause the conditions set forth in
Section 5.1 and 5.3 not to be satisfied, and such breach or failure to perform
has not been cured within thirty (30) days after notice of such breach or
failure to perform has been given by Buyer to Seller.
 
11.2         Effect of Termination.  If this Agreement is terminated pursuant to
Section 11.1, except as set forth in Section 11.3 hereof, there shall be no
liability or obligation on the part of Buyer or Seller, or any of their
respective officers, directors, shareholders, agents or Affiliates, except that
(i) Seller shall return to Buyer a full amount of the Advance Payment within
three (3) business days after the effective date of the termination of this
Agreement, (ii) the provisions of this Section 11.2, Section 11.3 and Section 12
of this Agreement shall remain in full force and effect and survive any
termination of this Agreement and (iii) notwithstanding anything to the contrary
contained in this Agreement, no parties shall be relieved of or released from
any liabilities or damages arising out of its material breach of or material
failure to perform its obligations under this Agreement.  The obligations of
Seller to return the Advance Payment to Buyer pursuant to this Section 11.2 are
secured by all the assets of SSL and its Subsidiaries pursuant to the Security
Agreement in the form of Exhibit H to the Subscription Agreement.
 
11.3         Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated, all fees and expenses of any party hereto incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees and expenses, provided that Buyer shall
reimburse Seller’s costs and expenses not to exceed fifty thousand dollars
($50,000) in the aggregate incurred in connection with the transactions
contemplated hereby including fees of the Seller’s legal counsel, financial
consultants, and PCAOB auditors against the provision by Seller of relevant
documents including US-GAAP audited financial statements as described in Section
9.3 above, confirming the expenditures so incurred in the form reasonably
acceptable for the Buyer.

 
12.           Miscellaneous Provisions.
 
(a)           Waivers and Amendments.  This Agreement may be amended or modified
in whole or in part only by a writing which makes reference to this Agreement
executed by all of the parties hereto.  The obligations of any party hereunder
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the party
claimed to have given the waiver; provided, however, that any waiver by any
party of any violation of, breach of, or default under any provision of this
Agreement or any other agreement provided for herein shall not be construed as,
or constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any other agreement provided for herein.
 
(b)           Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and be deemed to have been duly given
(a) when personally delivered or sent by facsimile transmission (the receipt of
which is confirmed in writing), (b) one Business Day after being sent by a
nationally recognized overnight courier service or (c) five Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid, and if intended for either Party shall be addressed to the address
provided below each Party's name on the signature page of this Agreement. Any
Party, by written notice to the other Party, may change the address for notices
to be delivered.
 
(c)           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns, except that Seller may not assign or transfer its rights
hereunder without the prior written consent of Buyer, and Buyer may not assign
or transfer its rights under this Agreement without the consent of Seller.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)          Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions of this Agreement shall continue in full force and effect without
being impaired or invalidated in any way and shall be construed in accordance
with the purposes and intent of this Agreement.
 
(e)           Entire Agreement. This Agreement contains the entire agreement of
the Parties, and supersedes any prior written or oral agreements between them
concerning the subject matter contained herein. There are no representations,
agreements, arrangements, or understandings, oral or written, between and among
the Parties, relating to the subject matter contained in this Agreement, which
are not fully expressed herein.
 
(f)           Counterparts; Facsimile and Electronic Signatures.  This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, and all of which together will constitute one and the same
instrument.  The signature pages hereto in facsimile copy or other electronic
means, including e-mail attachment, shall be deemed an original for all
purposes.
 
(g)          Governing Law and Submission to Jurisdiction.  This Agreement shall
in all respects be governed by and construed in accordance with the internal
substantive laws of the State of New York without giving effect to the
principles of conflicts of law thereof.  Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any other party or its successors or assigns shall be brought and
determined in any New York State or federal court sitting in New York County,
New York, and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each of the parties agrees not to commence any action,
suit or proceeding relating thereto except in the courts described above, other
than actions in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any such court in the State of New York as described
herein.  Each of the parties hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
 
(h)          Schedules.  The schedules and exhibits attached to this Agreement
are incorporated herein and shall be part of this Agreement for all purposes.
 
(i)           Public Announcements.  The parties shall consult with each other
before issuing, and provide each other a reasonable opportunity to review and
comment upon, any press release or public statement including necessary
Company’s filings with the SEC with respect to this Agreement and the
transactions contemplated hereby and, except as may be required by applicable
law, will not issue any such press release or make any such public statement
prior to such consultation.




[Signature Page Follows]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
 

 
SELLER
 
BEZERIUS HOLDINGS LIMITED
            By:       Name:       Its:               Address:    

 

 
BUYER
 
GREAT EAST ENERGY, INC.
            By:       Name: Johnnie Zarecor     Its: Chairman            
Address:
318 North Carson Street, Suite 208 Carson City, NV 89701 USA
 

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LEGAL OPINION
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 


EXHIBIT B


PURCHASE AGREEMENT
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT C


SSL CAPITAL STRUCTURE


ORDINARY SHARES
 

SHAREHOLDER NUMBER OF SHARES   Great East Energy, Inc. 1,000  

 
PREFERRED NON-VOTING SHARES WITH DIVIDEND RIGHTS
 

SHAREHOLDER NUMBER OF SHARES DIVIDEND PERCENTAGE   LPC Enterprises LLC 10.5
10.5%   IBTR Investments Limited 4.5 4.5%  

 
                                                                                                                                                                                                                                                              
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT D


SECURITY AGREEMENT
 
 
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT E


APPLICATION FOR EXTENSION OF SUBSOIL USE PERMIT
 
 
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
WIRE INSTRUCTIONS


Pursuant to Section 4.3(b)(i) of that certain Stock Purchase Option Agreement,
dated as of July __, 2013, by and between Bezerius Holdings Limited, a private
company limited by shares organized under the laws of the Republic of
Cyprus (“Seller”) and Great East Energy, Inc., a Nevada corporation (“Buyer”),
Seller hereby instructs Buyer to make the payment of $837,500 in the manner
described below:
 

  Form of release: Wire     Wire Information:    

 
 
 
 
Date:______________, 2013




Bezerius Holdings Limited
 

By:       Name:     Title:  

 
 
 
24

--------------------------------------------------------------------------------